Citation Nr: 0026740	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  92-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for accrued benefit 
purposes for residuals of a fracture of T-12, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for accrued benefit 
purposes for a postoperative cholecystectomy, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for accrued 
benefit purposes for an anxiety reaction.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1943.  He died in January 1991, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was previously before the Board 
in January 1995 and August 1997, at which time it was 
remanded for additional development.

Upon reviewing the record, the Board regretfully must 
conclude that additional development is required.  Therefore, 
the disposition of the appellant's claims for service 
connection for the cause of the veteran's death, and 
entitlement to increased evaluations for accrued benefit 
purposes for residuals of a fracture of T-12, a postoperative 
cholecystectomy, and an anxiety reaction will be held in 
abeyance pending further development by the RO, as requested 
below.



REMAND

This case was remanded by the Board in January 1995 for the 
RO to obtain all outstanding medical treatment records since 
1990, including records from Dr. C. and Dr. G., and to have 
the veteran's claims folder reviewed by a specialist in 
psychiatry.  Unfortunately, following the Board's remand, the 
veteran's claims folder was lost.

A temporary working folder was subsequently forwarded to the 
Board in place of the veteran's claims folder.  Therein, an 
August 1995 supplemental statement of the case notes that in 
March 1995, a treatment report was received from Dr. C., and 
treatment records were received from Lawrence Memorial 
Hospital.  In addition, the record indicates that the 
veteran's claims folder was reviewed by a VA specialist in 
psychiatry in May 1995.  According to an October 1995 rating 
decision, a VA examination of the record was performed in 
July 1995.

In the August 1997 remand, the Board noted that the above 
mentioned medical evidence was not of record, and directed 
the RO to rebuild the veteran's claims folder.  The Board 
explained that the RO should request the National Personal 
Records Center (NPRC) to conduct a search for the veteran's 
service medical records, and verify his periods of active 
duty and type of discharge.  The RO was directed to obtain a 
copy of the May 1995 report from the VA specialist in 
psychiatry, and to have the claims folder reviewed by another 
psychiatrist if the report was not available.  In addition, 
the Board asked the RO to obtain a copy of the July 1995 VA 
examination report.  Finally, the appellant was to be 
provided the appropriate release of information forms in 
order to obtain copies of any post-service private medical 
records, as well as a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimants' Representative) for re-
execution, because her previous power of attorney, which was 
executed in favor of The American Legion, was lost with the 
claims folder.

In September 1997, the RO forwarded the appellant 
Authorization for Release of Information forms (VA Form 21-
4142), and an Appointment of Veterans Service Organization as 
Claimants' Representative form (VA Form 21-22).

Later that month, the VA Medical Center (VAMC) in Topeka, 
Kansas forwarded VA outpatient treatment records from January 
to March 1986, VA examination reports dated in December 1990, 
and a December 1990 VA Social and Industrial Survey report.

In October 1997, the RO requested that NPRC provide 
verification of the veteran's service, and copies of "any 
additional medical records."  The following month, NPRC 
verified that the veteran served on active duty from April 
1942 to January 1943, and received an honorable discharge.  
In addition, NPRC forwarded a report of information from the 
hospital admission cards created by the Office of the Surgeon 
General, Department of the Army.

The RO again mailed the appellant Authorization for Release 
of Information forms, and an Appointment of Veterans Service 
Organization as Claimants' Representative form in September 
1998.  The appellant failed to respond to this request.

In January 2000, the VAMCs in Topeka, Kansas, and Wichita, 
Kansas indicated that they were unable to locate a copy of 
the May 1995 report from the VA specialist in psychiatry.  
However, the RO failed to have the veteran's claims folder 
reviewed by another psychiatrist, as directed in the August 
1997 Board remand.

The following month, the RO continued the denial of service 
connection for the cause of the veteran's death, and denied 
increased ratings for accrued benefit purposes for residuals 
of a fracture of T-12, a postoperative cholecystectomy, and 
an anxiety reaction.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

When during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should take the necessary 
steps in order to rebuild the claims 
folder to the maximum feasible extent.  
These steps are to include the following:

a)  The RO should again contact NPRC and 
request a search for all available 
service medical records.

b)  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
post-service private medical records 
concerning the veteran which may be 
available.  The RO should then attempt to 
obtain all post-service medical records 
concerning the veteran, to include 
treatment records from Lawrence Memorial 
Hospital, the terminal hospitalization 
report, death certificate and autopsy 
protocol report, if in fact an autopsy 
was performed, the reported July 1995 VA 
examination, and treatment records of Dr. 
C. and Dr. G.

The appellant is expressly advised that 
it is vital that she cooperate with the 
request that she provide additional 
information as requested.  These private 
medical records may produce findings and 
medical opinions that are critical to her 
claim.  Moreover, if she fails to 
cooperate with the development of 
additional evidence, including these 
treatment records, the lack of such 
evidence may be highly detrimental to her 
claim.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  Finally, the appellant 
is cautioned that failure to cooperate in 
the development of these treatment 
records may lead the Board to conclude 
that such evidence would be against her 
claim.

c)  The RO should furnish the appellant 
with VA Form 21-22 (Appointment of 
Veterans Service Organization as 
Claimants' Representative).  The 
appellant should be informed that the 
record indicates that the power of 
attorney had been executed in favor of 
The American Legion and that because of 
the loss of the veteran's claims folder, 
this document must be re-executed.

d)  Thereafter, the RO should have the 
claims folder reviewed by a specialist in 
psychiatry.  A copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with this review.  
The psychiatrist should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's psychiatric symptoms prior to 
his death were the result of his service-
connected psychiatric disorder, as 
opposed to any other cause.  If the 
symptoms are attributable to the service-
connected disorder, the examiner is 
requested to provide a Global Assessment 
of Functioning (GAF) Score indicating the 
degree of impairment produced by the 
service-connected disorder under the 
American Psychiatric Association, 
Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV).  It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).

e)  The RO should associate any other 
records which may contain information 
concerning the veteran with the rebuilt 
claims folder.  The RO should also 
incorporate into the rebuilt adjudication 
claims folder copies of any pertinent 
rating actions, statement and supplement 
statements of the case.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and entitlement to 
increased evaluations for accrued benefit 
purposes for residuals of a fracture of 
T-12, a postoperative cholecystectomy, 
and an anxiety reaction.  If the 
appellant's claims remain denied, she and 
her representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

